Citation Nr: 1611739	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-36 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In his September 2009 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in December 2010, he withdrew his hearing request.  38 C.F.R. § 20.704(e) (2015).

In March 2014, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to his military service.

2.  The Veteran's tinnitus is not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The RO's September 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In October 2008, the Veteran was provided with a VA audiological examination to assess the nature and etiology of his claimed disorders.  The VA examiner reviewed the claims file and performed comprehensive diagnostic evaluations of the Veteran's disorders.  Thereafter, the VA examiner reported her findings and provided a medical opinion with supporting rationale.  

In March 2014, the Board remanded this case and instructed the RO to obtain a supplemental medical opinion because the rationale provided by the October 2008 VA examiner did not adequately support the medical conclusions reached.  The Board found that the VA examiner's opinion primarily relied on the fact that the Veteran had normal hearing in service and that a finding of normal hearing at discharge was not an adequate basis for denying a claim for service connection, especially given the evidence of noise exposure and the upward threshold shift in the instant case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board also concluded that the VA examiner did not adequately address the upward threshold shift documented in service or the Veteran's lay statements regarding the onset of his tinnitus.  

In April 2014, the RO obtained a supplemental medical opinion which addressed the concerns raised by the Board's March 2014 remand.  This opinion was based upon a complete review of the record, to include the Veteran's statements, and an audiological examination of the Veteran.  The VA examiner provided appropriate supporting rationale for the opinion.  The Veteran has not claimed that this opinion was inadequate.  Accordingly, the Board finds that the April 2014 medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Having obtained this opinion, the Board finds that the directives of the March 2014 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
There is no indication in the record that additional evidence relevant to the issues being addressed below is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus ... as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id.

A.  Hearing Loss

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He claims that his hearing loss is a direct result of in-service noise exposure.  Specifically, the Veteran contends that he "was on guard daily on the flight line with his back to the after-burners of these jet planes."


The Veteran's service treatment records include audiograms from his enlistment and separation examinations.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Veteran's service treatment records reflect that, upon enlistment in September 1964, his pure tone threshold values were as follows (converted to ISO units as shown in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-10 (0)
-5 (5)
-5 (5)
LEFT
20 (35)
5 (15)
-10 (0)
5 (15)
5 (10)

Upon separation in August 1968, pure tone thresholds, recorded in ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
15
20
10
15
20

These tests show do not show a hearing loss disability for VA purposes; however, the threshold readings do document an upward threshold shift in both the right and left ears at the 1000, 2000, 3000, and 4000 Hertz ranges.  See 38 C.F.R. § 3.385.  The Veteran's remaining service treatment records are silent with respect to any findings or complaints of hearing loss.  

In October 2007, the Veteran presented for VA treatment with complaints of being "hard of hearing."  The treatment report notes that the Veteran's ears have required cerumen removal in the past.  The report also notes that the Veteran was a jet aircraft guard while in service and was exposed to a great deal of noise.

In November 2007, the Veteran underwent a VA audiology consultation with a report of reduced hearing in both ears of gradual onset since military service.  The treatment report indicated that the Veteran had problems understanding speech in noise but had no difficulty understanding speech in quiet.  The Veteran described a history of nose exposure from jet aircraft in the military and recreationally (hunting fifteen years ago; occasional use of power tools).  He reported no history of ear disease or vertigo.  Pure tone testing revealed hearing within normal limits from 250 to 2000 Hertz, with sloping to mild notched sensorineural hearing loss in the right ear.  It also revealed mild to moderate notched sensorineural hearing loss in the left ear.  Speech discrimination scores were excellent bilaterally.  Based on hearing in the primary speech regions and local hearing aid entitlement criteria, the Veteran was not considered to be a candidate for VA-issued amplification.  These results and possible treatment options were discussed with the Veteran.

The Veteran was afforded a VA audiological examination in October 2008.  He reported military noise exposure from guarding jets on the flight line.  He denied occupational noise exposure and noted infrequent past recreational noise exposure from hunting.  The VA examiner found pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
00
25
25
LEFT
05
10
10
40
55

Using the Maryland CNC word list, the examiner found that the Veteran's speech recognition score was 94 percent for his right ear and 92 percent for his left ear.  Based on these results, the examiner provided a diagnosis of normal hearing in the right ear and normal hearing through 2000 Hertz dropping to a moderate/severe high frequency sensorineural hearing loss in the left ear.  The examiner opined, "Given that hearing was normal at discharge, it is unlikely that this hearing loss is related to the service."  

The Veteran submitted a private audiogram report dated in September 2009.  This examination report shows that the Veteran had hearing loss for VA purposes in both his right and left ears.  See 38 C.F.R. § 3.385.  

In April 2014, a supplemental VA medical opinion was obtained.  The VA examiner who provided the opinion reviewed the Veteran's electronic claims file and all pertinent VA medical records.  Thereafter, the examiner opined that the Veteran's bilateral hearing loss was "less likely than not" incurred in or caused by his military service.  The examiner noted that the Veteran's hearing was normal in both ears at separation with no change during service.  The examiner further noted that a private audiogram from September 2009 showed a mild high frequency loss at 4000 Hertz in the right ear and a moderately-severe 3000 to 4000 Hertz loss in the left ear.  The examiner observed that thresholds were not measured at 3000 Hertz in the right ear or 6000 Hertz in either ear.  The examiner stated that this testing showed a progression to his hearing loss compared to the 2007 and 2008 tests.  The examiner indicated that this progression occurred between 2008 and 2009 and was not related to his military service.  Regarding the apparent in-service threshold shift between enlistment and separation, the examiner observed the following: 

The 1964 audiogram would have been performed using the ASA standard.  They had transferred to the ISO standard by the 1968 audio[gram], which was confirmed by the "ISO" notation on the discharge audio[gram].  Two audio[grams] using two different standards cannot be compared without converting them into the same standard.  When the enlistment audio[gram] was converted to ISO, there were no significant threshold shifts between tests.  Also, all thresholds on the separation audio[gram] were normal, with no high frequency noise notch to indicate damage from noise exposure. 

Lastly, the examiner discussed a medical study called Noise and Military Service-Implications for Hearing Loss and Tinnitus which was issued by the Institute of Medicine, National Academy of Sciences, in 2006.  Based on the findings of the study, the examiner opined that there was no scientific basis for delayed-onset noise induced hearing loss.  Furthermore, given that the Veteran's hearing was normal at separation with no significant threshold shifts when comparing both the enlistment and separation audiograms using the same standard, the examiner concluded that it was unlikely the Veteran's current hearing loss was related to his military service.  The examiner opined that the Veteran's current high frequency notched hearing loss actually developed in the years since his military service.

As an initial matter, the Board notes that Veteran's contentions are competent evidence to relate a history of noise exposure during service.  See Hickson, 12 Vet. App. at 253; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Based on the Veteran's statements, and with consideration of the circumstances of the Veteran's military service, the Board finds the Veteran's account of noise exposure during service to be credible, as it is consistent with his military occupational specialty (MOS) of security policeman.  Thus, the Board finds that the Veteran was likely exposed to loud noise during his military service.  Nevertheless, based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for bilateral hearing loss. 

The evidence of record shows that the Veteran has current bilateral hearing loss that meets the criteria for a disability for VA compensation purposes.  38 C.F.R. § 3.385.  However, his service treatment records do not show any complaints of hearing loss.  Although the evidence of record demonstrates that the Veteran's hearing thresholds shifted during service, the April 2014 VA examiner indicated that when the enlistment audiogram was converted to ISO there were no significant threshold shifts between the enlistment and separation hearing tests.  Moreover, the first post-service reference to hearing loss is not shown until the Veteran filed his claim in December 2007, approximately 39 years after the Veteran's discharge from military service.  Finally, after reviewing all of the evidence in the claims file, the April 2014 VA examiner concluded that it was unlikely the Veteran's current hearing loss was related to his military service.  Specifically, the examiner opined that the Veteran's current high frequency notched hearing loss developed in the years since service.  The Board finds this opinion to be the most probative evidence of record as to whether the Veteran's current hearing loss disability is related to his military service.  The opinion was based upon a complete review of the record, to include the Veteran's statements, and an audiological examination of the Veteran.  The VA examiner provided supporting rationale for the opinion.

While the Veteran's inservice noise exposure is not disputed, the Veteran as a layperson has not been shown to have medical training.  The Board finds that the determination regarding causation of a disability is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of one etiology when there are several potential origins, including military noise exposure, is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Board finds that the Veteran's statements regarding the causation of a disability cannot be considered competent evidence sufficient to establish service connection.

The preponderance of the evidence is against the claim seeking entitlement to service connection for bilateral hearing loss.  As there is no doubt to be resolved, service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

B.  Tinnitus

The Veteran is seeking entitlement to service connection for tinnitus.  He contends that his tinnitus is a direct result of in-service noise exposure.  Specifically, the Veteran asserts that he "was on guard daily on the flight line with his back to the after-burners of these jet planes."

The Veteran's service treatment records are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  Moreover, the Veteran's August 1968 separation examination noted that his ears were normal.  Notwithstanding the foregoing, the Veteran's report of separation confirms that he was a security policeman while on active duty.  As previously discussed, the Board finds the Veteran's account of noise exposure during service to be credible, as it is consistent with his MOS.  Thus, the Board finds it likely that the Veteran was exposed to loud noise during his military service.

The Veteran's post-service VA treatment records show that the Veteran first complained of tinnitus during a VA audiology consultation in November 2007.  At that time, he described the tinnitus as intermittent "in head."  He was unsure about the onset of the tinnitus but indicated that it was probably about ten years ago.  

The Veteran filed his present claim seeking entitlement to service connection for tinnitus in August 2008.  At that time, he did not provide any specific dates regarding the onset of his tinnitus.

At his October 2008 VA audiological examination, the Veteran described his tinnitus as a near-constant tone, left ear more prominent than right, which occasionally will also have a cricket sounding quality.  According to the examiner's report, the Veteran was uncertain of the onset of tinnitus but indicated that he felt it came on gradually, possibly ten years prior to this examination.  The examiner opined that the predominately left-sided tinnitus likely had the same etiology as the hearing loss and was "less than likely" related to the Veteran's military service.

In September 2009, the Veteran was treated by his primary care physician.  The physician evaluated the Veteran's ears and reported the following: "denies change in hearing, and no tinnitus." 

Later that same month, the Veteran filed a substantive appeal (VA Form 9) with the Board.  He specifically asserted that he has had tinnitus for over 40 years.  He stated that he informed the October 2008 VA examiner that his tinnitus worsened-not began-10 years prior to the examination.

In April 2014, a supplemental medical opinion was obtained.  The VA examiner noted that the Veteran had reported being unsure about the onset of his tinnitus when he was evaluated in November 2007 and that this statement was verified by the examiner when the Veteran underwent his October 2008 VA audiological examination.  The examiner noted the Veteran's report that his tinnitus had worsened and had been present for forty years when he filed his substantive appeal in 2009.  However, the examiner observed that "hearing was normal at discharge with no evidence of damage from noise exposure . . . [and that] [t]innitus is a known side effect of hearing loss."  The examiner then opined that it was "as likely as not" that the tinnitus described by the Veteran was related to his current hearing loss, not his military noise exposure.

The Board acknowledges that the Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) (finding veteran competent to testify to symptomatology capable of lay observation); see also Jandreau, 492 F.3d at 1377.  Nevertheless, the Veteran's contentions that he has experienced tinnitus since his military service are not consistent with the remaining evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511(1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). 

The Veteran's service treatment records are silent as to any complaints or treatment for tinnitus during service. The Veteran's August 1968 separation examination noted that his ears were normal.  Following his discharge from the service, the first evidence of any kind referencing tinnitus was not shown until the Veteran complained of tinnitus during his VA audiology consultation in November 2007, which was approximately 39 years after the Veteran's separation from service.  At that consultation during his subsequent October 2008 VA examination, the Veteran reported that he was unsure about when his tinnitus began but thought that it was possibly ten years ago.  Even when considering the Veteran's statements that his tinnitus began 10 years before the November 2007 VA audiology consultation or the October 2008 VA audiological examination, the Board observes that this onset date would be approximately 29 years after the Veteran's separation from service.  In any event, the October 2008 VA examiner opined that the predominately left-sided tinnitus likely had the same etiology as the hearing loss and was "less than likely" related to the Veteran's military service.  Similarly, the April 2014 VA examiner opined that the Veteran's hearing was normal at discharge with no evidence of damage from noise exposure . . . [and that] [t]innitus is a known side effect of hearing loss."  The examiner further opined that it was "as likely as not" that the tinnitus described by the Veteran was related to his current hearing loss, not his military noise exposure.  It was not until the Veteran filed his September 2009 substantive appeal to the Board that he actually claimed to have experienced ongoing tinnitus for the entire forty-year duration since he separated from military service. 

Because of the absence of a notation of tinnitus on his service treatment records; the absence of any post-service medical treatment for tinnitus for more than 39 years after his discharge from the service; the Veteran's inconsistent statements regarding when he first noticed tinnitus; and the October 2008 and April 2014 VA medical opinions that the Veteran's tinnitus was less likely than not incurred in or caused by the loud noise exposure during his military service, the preponderance of the evidence is against the Veteran's claim.  Accordingly, service connection for tinnitus is not warranted.  Gilbert, 1 Vet. App. at 58.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


